EXHIBIT 99.1 Orchid Island Capital Announces August 2013 Monthly Dividend and July 31, 2ortfolio Characteristics · August 2013 Monthly Dividend of $0.135 per Share · MBS Portfolio Characteristics as of July 31, 2013 VERO BEACH, Fla., Aug. 12, 2013 (GLOBE NEWSWIRE) Orchid Island Capital, Inc. (the "Company") (NYSE MKT:ORC) announced that today the Board of Directors declared a monthly cash dividend for the month of August 2013. The dividend of $0.135 per share will be paid August 30, 2013, to holders of record on August 26, 2013, with an ex-dividend date of August 22, 2013. The Company intends to make regular monthly cash distributions to its stockholders. In order to qualify as a real estate investment trust ("REIT") the Company must distribute annually to its stockholders an amount at least equal to 90% of its REIT taxable income, determined without regard to the deduction for dividends paid and excluding any net capital gain. The Company will be subject to income tax on taxable income that is not distributed and to an excise tax to the extent that certain percentages of its taxable income is not distributed by specified dates. The Company has not established a minimum distribution payment level and is not assured of its ability to make distributions to stockholders in the future. MBS Portfolio Characteristics Details of the MBS portfolio as of July 31, 2013 are presented below. These figures are preliminary and subject to change. The information contained herein is an inter-quarter update created by the Company based upon information that the Company believes is accurate. · MBS Assets by Agency · Investment Company Act of 1940 Whole Pool Test Results · Repurchase agreement exposure by counter-party · MBS Risk Measures About Orchid Island Capital, Inc. Orchid Island Capital, Inc. is a specialty finance company that invests in Agency RMBS that are either traditional pass-through Agency RMBS or structured Agency RMBS. Orchid Island Capital, Inc. intends to elect to be taxed as a real estate investment trust for federal income tax purposes. Forward Looking Statements This press release contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These forward looking statements are based upon Orchid Island Capital, Inc.'s present expectations, but these statements are not guaranteed to occur. Investors should not place undue reliance upon forward looking statements. For further discussion of the factors that could affect outcomes, please refer to the "Risk Factors" section of the Company's Form 10-K for the year ended December 31, 2012. MBS Valuation Characteristics (in thousands of $s) Weighted Realized July 2013 Asset Category Current Fair Current Percentage of Average CPR Face Value Price Portfolio Coupon (Reported in June) As of July 31, 2013 Adjustable Rate MBS 1.83% 4.24% 0.12% 10-1 Hybrid Rate MBS 29.40% 2.61% 12.69% Total Hybrid Adjustable Rate MBS 29.40% 2.61% 12.69% 15 Year Fixed Rate MBS 12.47% 3.03% 2.63% 20 Year Fixed Rate MBS 9.55% 3.50% 1.87% 30 Year Fixed Rate MBS 40.31% 3.40% 5.18% Total Fixed Rate MBS 62.33% 3.34% 4.18% Total Mortgage-backed Pass-through MBS 93.56% 3.13% 6.81% Interest-Only Securities 5.90% 4.02% 25.78% Inverse Interest-Only Securities 0.54% 6.15% 49.10% Structured MBS 6.44% 4.20% 28.67% Total Mortgage Assets 100.00% 3.20% 14.17% MBS Assets by Agency (in thousands of $s) Fair Percentage As of July 31, 2013 Value of Portfolio Fannie Mae 58.0% Freddie Mac 35.2% Ginnie Mae 6.8% Total Portfolio 100% Investment Company Act of 1940 (Whole Pool) Test (in thousands of $s) Fair Percentage of As of July 31, 2013 Value Portfolio Whole Pool Assets 82.9% Non Whole Pool Assets 17.1% Total Portfolio 100% Repurchase Agreement Exposure By Counterparty (in thousands of $s) Weighted As of July 31, 2013 Total % Of Total Average Longest Borrowings Debt Maturity in Days Maturity Cantor Fitzgerald & Co 1.53% 19 8/19/2013 Citigroup Global Markets Inc 36.65% 36 10/1/2013 CRT Capital Group, LLC 16.50% 28 8/28/2013 KGS-Alpha Capital Markets, L.P 1.58% 1 8/1/2013 Mizuho Securities USA, Inc 8.13% 22 10/10/2013 Pierpont Securities, LLC 4.38% 27 8/28/2013 The PrinceRidge Group, LLC 8.68% 26 8/26/2013 South Street Securities, LLC 14.33% 13 8/23/2013 Suntrust Robinson Humphry, Inc 8.22% 16 8/16/2013 Total Borrowings 100% 27 10/10/2013 MBS Risk Measures (in thousands of $s) Weighted Average Months Weighted Weighted Asset Category Fair To Next Coupon Average Lifetime Average Periodic Modeled Interest Modeled Interest Value Reset Cap Cap Per Year Rate Sensitivity Rate Sensitivity (if applicable) (if applicable) (if applicable) -50 BPS* +50 BPS* As of July 31, 2013 Adjustable Rate MBS 0 10.05% 2.00% 37 Total Hybrid Adjustable Rate MBS 7.61% 2.00% Total Fixed Rate MBS n/a n/a n/a Total Mortgage-backed Pass-through MBS n/a n/a n/a Interest-Only Securities n/a n/a n/a Inverse Interest-Only Securities 1 6.34% n/a Structured MBS n/a n/a n/a Total Mortgage Assets n/a n/a n/a Modeled Interest Modeled Interest (in thousands of $s) Notional Hedge Period Rate Sensitivity Rate Sensitivity Balance End Date -50 BPS* +50 BPS* Funding Hedge Sep-18 Grand Total * Modeled results from Citigroup Global Markets, Inc. Yield Book. Interest rate shocks assume instantaneous parallel shifts and horizon prices are calculated assuming constant LIBOR OAS. * These results are for illustrative purposes only and actual results may differ materially. CONTACT: Orchid Island Capital, Inc. Robert E. Cauley 3305 Flamingo Drive, Vero Beach, Florida 32963 Telephone: (772) 231-1400
